Fourth Court of Appeals
                                   San Antonio, Texas
                                         October 25, 2019

                                       No. 04-19-00734-CR

                                    Mark Rudolph DOMRES,
                                           Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the 144th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2019CR7177
                           Honorable Ray Olivarri, Judge Presiding


                                         ORDER
         Based on the clerk’s record filed in this appeal, it appears appellant is seeking to appeal
the trial court’s dismissal of the charges filed against him. An order dismissing charges is not an
order appealable by a defendant. See Bohannan v. State, No. 02-11-00105-CR, 2011 WL
2119688, at *1 (Tex. App.—Fort Worth May 26, 2011, no pet.). It is therefore ORDERED that
within ten (10) days of this order appellant show cause in writing why this appeal should not be
dismissed for lack of jurisdiction. All other appellate deadlines are SUSPENDED pending our
resolution of the jurisdictional issue.


                                                      _________________________________
                                                      Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of October, 2019.



                                                      ___________________________________
                                                      LUZ ESTRADA,
                                                      Chief Deputy Clerk